David Newbern, Justice, dissenting. The court has obfuscated a simple case by saying that Ark. R. Crim. P. 28.2 makes no provision for the situation in which one is charged again after the first charge is nolle prossed. All one need do is read the rule. There is no doubt that Cox is to be tried on the second charge. The first one no longer exists. The rule, subsection (a), provides that the time for trial runs “from the date the charge is filed, except that if prior to that time the defendant has been continuously held in custody or on bail or lawfully at liberty to answer for the same offense . . . then the time for trial shall commence running from the date of arrest.” Cox was arrested and held “on bail or lawfully at liberty” from August 21, 1987. More than 12 months have passed even counting the excluded periods. 803 S.W.2d 555*  The majority opinion states that Washington v. State, 273 Ark. 82, 617 S.W.2d 3 (1981), only distantly resembles this case because in the Washington case there was prejudice to the defendants resulting from the passage of time. I do not know how we can overlook the fact that in this case the only reason the charge was nolle prossed was the failure of the state to grant Cox’s right to possession of certain evidence. Judge Lineberger knew the speedy trial issue would present a problem and warned the prosecutor of it when the prosecutor was considering nolle prosequi. The state made its choice in the face of the rule. Carried to its logical end, this decision will allow the state to wait until after the deadline imposed by the rule, nolle prosequi the charge, and then claim the time begins to run with the new charge as long as the state has some reasons for doing so which is not solely to avoid the speedy trial rule as in the Washington decision. More than 12 months passed. The rule is clear on when the time begins to run. I respectfully dissent. Holt, C.J., and Price, J., join in this dissent.